DETAILED ACTION
Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance: 
Waltari (US 7,737,875) and Tero (US 7,379,010) are considered as closest prior art to the claimed invention. Waltari (Fig. 1) discloses a flash ADC 10, comprising: a resistor string Rsn; comparators 12n to 12n+1; delay elements 14A-14B, arrival time comparators 16n,1 to 16n,3; and a decoder 18 (col. 1, lines 25-61). Tero discloses a section of the comparator array 500 (Fig. 4) of the ADC 200 (Fig. 3), comprising: a plurality of comparators 301, 301, and 303; interpolating comparators 501, 502, and 503; “AND” gates 307, 308, and 309; and “NOR” gates 507, 508, and 509. The output of the comparator array 500 is provided to an input of a Gray Decoder 130 for further processing (col. 5, lines 27-60).

Regarding claims 1-5, the prior art of record does not disclose or suggest the claimed invention as a whole, in particular, the arrangement of the first delay circuit, second delay circuit, first comparator, and second comparator as recited in claim 1. Therefore, the claims are allowed.

Regarding claim 6-7, the prior art of record does not disclose or suggest the claimed invention as a whole, in particular, the arrangement of the dummy comparators, interpolation comparator, logic gates, and switch elements as recited in claim 6. Therefore, the claims are allowed.
Regarding claim 8-9, the prior art of record does not disclose or suggest the claimed invention as a whole, in particular, the arrangement of the delay circuits, comparators, and multiplexing logic circuit as recited in claim 8. Therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809